DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity
3.	The present application is a continuation-in-part of application serial no. 16/119,148, filed August 31, 2018 (now issued as U.S. Patent No. 11,002,134), which is a continuation of application serial no. 15/443,174, filed February 27, 2017 (now issued as U.S. Patent No. 10,087,755).

Status of Claims
4.	Applicant’s amendment filed 25 August 2022, has been entered.  Prior to the amendment, claims 1-23 were pending in the application.  In the amendment, claims 2-3, 5, 7-9, 11, 13-14, 18-20, and 23 are canceled and new claim 24 is presented.  Accordingly, after entry of the amendment, claims 1, 4, 6, 10, 12, 15-17, 21-22, and 24 are pending; of these, claims 1, 12, and 24 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
5.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 18 of claim 24, “said dual channel drill bit” lacks proper antecedent basis in the claims.

Allowable Subject Matter
6.	Claims 1, 4, 6, 10, 12, 15-17, and 21-22 are allowed.
7.	Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
8.	The rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous Office action are withdrawn in view of applicant’s claim amendments and arguments.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        27 September 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672